IN THE UNITED STATES COURT OF APPEALS

                       FOR THE FIFTH CIRCUIT

                       _____________________

                            No. 95-30386
                          Summary Calendar
                       _____________________


     MEDERIC MEYER

                               Plaintiff-Appellee

          v.


     CALLON PETROLEUM OIL COMPANY; G M SCOTT

                               Defendants - Appellants

                and


     CONSTITUTION STATE SERVICE COMPANY; J M SCOTT, (a fictitious
     name)

                               Defendants

_________________________________________________________________

           Appeal from the United States District Court
               for the Eastern District of Louisiana
                           (CA-94-3576-E)
_________________________________________________________________
                         November 28, 1995

Before KING, SMITH, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     This case arises from a personal injury action filed by

     *
      Local Rule 47.5 provides: "The publication of opinions
that have no precedential value and merely decide particular
cases on the basis of well-settled principles of law imposes
needless expense on the public and burdens on the legal
profession." Pursuant to that Rule, the court has determined
that this opinion should not be published.

                                 1
plaintiff-appellee Mederic Meyer ("Meyer"), an oyster farmer,

against Callon Petroleum Company ("Callon") and G. Mac Scott

("Scott"), Callon's production foreman, in each of two Louisiana

judicial districts.    The defendants removed both state court

cases to the United States District Court for the Eastern

District of Louisiana, where they were consolidated.    Upon the

commencement of informal discovery, Meyer moved to amend his

complaint to add the State of Louisiana as a defendant.    The

district court granted Meyer's motion to amend, and then remanded

the action to the state court.

     Callon and Scott appeal the district court's decision

remanding the case.    Finding that we lack jurisdiction to review

the appeal, we DISMISS.



                I.    FACTUAL AND PROCEDURAL HISTORY

     On October 8, 1993, Meyer was injured when he struck an

abandoned pipeline while dredging oysters in Black Bay,

Louisiana.   He filed suit against Callon, the owner of the

pipeline, as well as Scott, Callon's production foreman, in each

of two separate Louisiana judicial districts on September 22,

1994.   On November 7, 1994, Callon and Scott removed both state

court actions to the United States District Court for the Eastern

District of Louisiana on the basis of diversity jurisdiction

pursuant to 28 U.S.C. § 1332.    The two cases were consolidated.

Meyer did not file a motion to remand.

     During informal discovery, Meyer discovered that the State


                                   2
of Louisiana, Department of Natural Resources or the Louisiana

State Mineral Board, or both, owned, controlled or leased the

water bottom in which the submerged pipes were located.    On

February 8, 1995, before any trial date had been set and before

any dispositive motions were filed, Meyer filed a motion for

leave of court to supplement and amend the complaint in order to

add the State of Louisiana as a named defendant.   Meyer argued

that Rule 15(a) of the Federal Rules of Civil Procedure, which

provides that "a party may amend the party's pleading only by

leave of court or by written consent of the adverse party; and

leave shall be freely given when justice so requires" compelled

the court to allow him to seek relief from all liable parties,

even if that meant that federal jurisdiction would be sacrificed

as a result.   Callon and Scott opposed the motion to amend,

arguing that the Eleventh Amendment precluded the court from

exercising jurisdiction over the State of Louisiana in diversity,

and that Meyer's motion to amend was nothing more than a "patent

and transparent attempt to defeat [federal] jurisdiction."

     On April 10, 1995, the district court issued its written

order and reasons.   The court granted Meyer's motion to amend his

complaint, reasoning that justice requires that Meyer be allowed

to add the State of Louisiana as a named defendant.   The court

concluded that Meyer had stated a claim under Louisiana law

against Louisiana, and rejected Callon and Scott's contention

that Meyer's request to add Louisiana as an additional defendant

was based solely on strategic reasons.   Because the case had not


                                 3
yet been set for trial, the court determined that remand would

not unduly prejudice the defendants and would promote judicial

economy. The court's order and reasons concluded by ordering

"that pursuant to 28 U.S.C. § 1447(e), this action is hereby

REMANDED to the [state court]."

     On April 20, 1995, Callon and Scott filed a timely notice of

appeal, and also filed a motion for stay of the order remanding

the case pending appeal to this court.   The district court denied

the motion for stay on the grounds that the order remanding the

case is non-reviewable pursuant to 28 U.S.C. § 1447(d) because it

was made on the grounds of lack of subject matter jurisdiction.

The district court specifically   noted that "[w]hile explicitly

citing only subsection (e) of § 1447, it is patent that the Court

is also relying upon subsection (c) in remanding the case."



                         II.   DISCUSSION     Because Callon and

Scott do not challenge the district court's decision granting

Meyer's motion to amend and supplement his complaint, the only

issue on appeal is whether the district court erred in remanding

the action to state court.   As Meyer correctly argues, however,

we lack jurisdiction to review the remand order.

     Remand of a case after removal is controlled by 28 U.S.C. §

1447(c), which provides, in pertinent part:   "If, at any time

before final judgment it appears that the district court lacks

subject matter jurisdiction, the case shall be remanded."   Orders

remanding cases pursuant to 28 U.S.C. § 1447(c) are not


                                  4
reviewable on appeal, by mandamus, or otherwise, except in civil

rights cases.   28 U.S.C. § 1447(d);1 Tillman v. CSX Transp.,

Inc., 929 F.2d 1023, 1026 (5th Cir. 1991).     In Tillman we held

that the district court need not explicitly state that it is

remanding a case pursuant to 28 U.S.C. § 1447(c) in order to

preclude review; as long as the district court utters the "magic

words" that it believes that it "lacks subject matter

jurisdiction," the remand is rendered "totally unreviewable."
929 F.2d at 1026 - 27.2

     Tillman makes it clear that a remand based on a lack of

subject matter jurisdiction is "totally unreviewable, `no matter

how clearly erroneous the order appeared on its face.'"     Id. at

1027 (quoting In re Merrimack Mutual Fire Ins. Co., 587 F.2d 642,

648 (5th Cir. 1978)).     This is also true whether or not the

     1
          28 U.S.C. § 1447(d) provides:

          An order remanding a case to the State court
          from which it was removed is not reviewable
          on appeal or otherwise, except that an order
          remanding a case to the State court from
          which it was removed pursuant to section 1443
          of this title shall be reviewable by appeal
          or otherwise.

Section 1443 concerns the removal of civil rights actions.
     2
          28 U.S.C. § 1447(c) was amended in 1988. In Tillman,
we "fe[lt] it necessary to point out that the age-old language of
§ 1447(c), `removed improvidently and without jurisdiction,' has
been amended" to provide now that a case shall be remanded if "it
appears that the district court lacks subject matter jurisdiction
..." Tillman, 929 F.2d at 1026. While, in the past, the
language, "improvidently and without jurisdiction" served as
"magic words," the "mere incantation of which rendered any
remand order based thereon totally unreviewable," the "magic
words" now consist of the language "lack[ing] subject matter
jurisdiction." Id. at 1026 - 27.

                                   5
district court explicitly mentions 28 U.S.C. § 1447(c) in its

remand order.   Thus, Callon and Scott's arguments that the

district court "tacitly" acknowledged that it retained diversity

jurisdiction are irrelevant in light of the fact that the

district court believed -- correctly or incorrectly -- that the

addition of the State of Louisiana as a defendant deprived it

completely of subject matter jurisdiction.

     In this case, as in Tillman, appellants argue that the

remand is reviewable pursuant to Thermtron Products, Inc. v.

Hermansdorfer, 423 U.S. 336 (1976).   In Thermtron, the Supreme

Court, analyzing a version of § 1447(c) that has since been

amended, held that review is available by mandamus when remand is

explicitly based on grounds other than those specified in §

1447(c).   We have since interpreted Thermtron to have carved out

"only a very narrow rule which was intended to be limited to the

extreme facts of that case, in which a district judge stated only

that he was relying on a non-§ 1447(c) ground for remand."

Merrimack, 587 F.2d at 647; see also Tillman, 929 F.2d at 1027;

Soley v. First Nat'l Bank of Commerce, 923 F.2d 406, 409 (5th

Cir. 1991).   Because the district court clearly remanded this

case because it believed that it could not exercise subject

matter jurisdiction over one of the named defendants -- the State

of Louisiana -- Thermtron does not apply.

     Further, Callon and Scott's attempt to point to our decision

in In re Shell Oil Co., 932 F.2d 1518 (5th Cir. 1991), for

support of reviewability is unavailing.   In Shell Oil, we


                                 6
reaffirmed the principle that "remand orders for lack of subject

matter jurisdiction [remain] the only clearly unreviewable remand

orders." 932 F.2d at 1520.    And, as discussed above, the

district court remanded the case because it believed it lacked

subject matter jurisdiction, despite Callon and Meyer's

conclusory attempts to characterize the reasons for the court's

order otherwise.

     Moreover, Callon and Scott's argument that Freeport-McMoRan

v. KN Energy, Inc, 498 U.S. 426 (1991), gives us jurisdiction to

review the remand order is similarly misplaced.     In Freeport-

McMoRan, the Court reviewed an order of the court of appeals

dismissing a case for want of jurisdiction.     The application of §

1447(d) was not at issue.

     Finally, Callon and Scott contend that we are able to review

the remand order because it was made for the reasons of

furthering "the interests of justice" -- a reason for remand not

recognized by 28 U.S.C. § 1447(c).     This argument is meritless.

As the district court's order and reasons makes explicit,

furthering the "interests of justice" was, instead, the court's

reason for granting Meyer's motion to amend his complaint, and

not its reason for remand.     Because Callon and Scott do not

challenge the district court's decision to grant Meyer's motion

to amend, they concede that the court did not err when it allowed

Meyer to add Louisiana as a defendant in the action.

     Thus, Callon and Scott provide no basis to distinguish this

case from Tillman v. CSX Transp., Inc., 929 F.2d 1023 (5th Cir.


                                   7
1991).   As in Tillman, we lack jurisdiction to review the remand

order.

                         III.   CONCLUSION

    For the reasons stated above, we DISMISS the appeal.




                                 8